NO. 07-08-0316-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL D

                                    MARCH 25, 2009

                         ______________________________


                       LEE JOSEPH REDDIC, SR., APPELLANT

                                           V.

                             LARRY REDDIC, APPELLEE


                       _________________________________

             FROM THE 99TH DISTRICT COURT OF LUBBOCK COUNTY;

           NO. 2006-537,398; HONORABLE WILLIAM C. SOWDER, JUDGE

                         _______________________________

Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


                               CONCURRING OPINION


      I join in the Court’s opinion and write separately simply to point out another reason

for affirming the trial court’s judgment. As the Court states, all of appellant Lee Joseph

Reddic, Sr.’s issues on appeal focus on the precept that limitations does not begin to run

against a co-tenant until the adverse co-tenant repudiates the co-tenancy. Appellee Larry

Reddic cites Republic Production Co. v. Lee, 132 Tex. 254, 121 S.W.2d 973, 978 (Tex.
1938) for the proposition that a recorded conveyance inconsistent with a non-possessing

co-tenant’s title, followed by possession, may serve to give the co-tenant the required notice

of repudiation.   Gossett v. Tidewater Associated Oil Co., 436 S.W.2d 416, 420-21

(Tex.Civ.App.–Tyler 1968, writ ref’d n.r.e.), which the Court cites, recognizes the same

proposition. I believe the trial court’s judgment can be sustained on the basis of those

holdings, apart from the rationale that the property was the sole management community

property of Rose Mae Cotton.




                                                         James T. Campbell
                                                              Justice




                                             -2-